Citation Nr: 0403330	
Decision Date: 02/05/04    Archive Date: 02/11/04

DOCKET NO.  98-01 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to disability compensation under the provisions 
of 38 U.S.C.A. § 1151, for residuals of myocardial 
infarctions.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. M. Ivey, Counsel


INTRODUCTION

The appellant had honorable active service from June 1944 to 
June 1946, and dishonorable service from September 1948 to 
November 1949.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida, that denied the veteran's claim 
for entitlement to disability compensation under the 
provisions of 38 U.S.C.A. § 1151 for residuals of myocardial 
infarctions.

In February 2002 the Board denied the veteran's claim for 
entitlement to disability compensation under the provisions 
of 38 U.S.C.A. § 1151, for residuals of myocardial 
infarctions.  The veteran appealed to the United States Court 
of Appeals for Veterans Claims (Court).  In a February 2003 
Order, the Court granted the VA General Counsel's Appellee's 
Motion For Remand And To Stay Further Proceedings.  The 
Board's decision was vacated and the appellant's claim was 
remanded for the Board to provide adequately explain how the 
VA had complied with the notice and duty to assist provisions 
of the VCAA.  


FINDINGS OF FACT

1.  The VA notified the veteran and his representative of 
information and evidence needed to substantiate and complete 
the claim in the February 2001 RO letter.  

2.  In a March 2001 written statement the veteran wrote that 
he had no additional data to submit and to expedite his 
claim.  

3.  The veteran was the subject of a VA examination in May 
2000.

4.  The veteran underwent triple bypass surgery in March 1991 
in a VA medical facility and was discharged on April 20, 
1991.

5.  The veteran was readmitted to the VA Medical Center on 
June 27, 1991 for chest pain, status post-triple coronary 
artery by pass surgery until July 1, 1991.

6.  Additional disability due to status post triple coronary 
artery by pass surgery has not been shown.


CONCLUSIONS OF LAW

1.  The VA has satisfied its duties to notify and to assist 
the veteran.  38 U.S.C.A. §§ 5100, 5102, 5103A (West 1991 & 
Supp. 2001); 38 C.F.R § 3.159 (2003).

2.  The criteria for compensation benefits under 38 U.S.C.A. 
§ 1151 for additional disability suffered due to the 1991 VA 
hospitalization have not been met.  38 U.S.C.A. § 1151, 
5107(b) (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.358, (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (VCAA).  Among other things, this law includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
With few exceptions, this law is applicable to all claims 
filed on or after the date of enactment, or filed before the 
date of enactment and not yet final as of that date.

The final rule implementing the VCAA was published on August 
29, 2001. 66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date, with the exception of the 
amendments to 38 C.F.R. § 3.156(a) relating to the definition 
of new and material evidence and to 38 C.F.R. § 3.159 
pertaining to VA assistance in the case of claims to reopen 
previously denied final claims (the second sentence of § 
3.159(c) and § 3.159(c)(4)(iii)), which apply to any claim to 
reopen a finally decided claim received on or after August 
29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).

In this case, VA's duties have been fulfilled to the extent 
possible.  VA must notify the veteran of evidence and 
information necessary to substantiate his claim and inform 
him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. § 
5103(a) (West Supp. 2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 
29, 2001) (codified as amended at 38 C.F.R. § 3.159(b)); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
appellant was notified of the information necessary to 
substantiate his claims by means of the discussions in the 
February 2001 RO letter.  Specifically, in this February 2001 
letter the RO informed the veteran of the following: 1.) What 
he needed to know about his claim; 2.) What the VA will do to 
assist with him with his claim; and 3.) What he could do to 
assist with his claim.  In this February 2001 letter the RO 
provided the veteran with a list of specific evidence 
necessary to complete his application for benefits.  
Therefore, VA has no outstanding duty to inform the appellant 
that any additional information or evidence is needed.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West Supp. 2002); 66 Fed. Reg. 
45,620, 45,630-31 (Aug. 29, 2001) (codified as amended at 38 
C.F.R. § 3.159(c), (d)).  Here, the appellant was afforded a 
VA medical examination in May 2000.  In addition, the RO 
obtained the veteran's service medical records and his post 
service VA medical records.  The Board asked the appellant to 
identify all relevant records in the July 1999 remand.  The 
appellant responded in August 1999 that all of his treatment 
was at the VA Medical Centers in Tampa and Orlando, Florida.  
In March 2001 the veteran wrote that he had no additional 
data to submit and to expedite his claim.  There is no 
indication that additional relevant medical records exist.

After reviewing the record, the Board is satisfied that all 
relevant facts with respect to the claim in the instant case 
have been properly developed.  Under the circumstances of 
this case, a remand would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit to flowing to the veteran are 
to be avoided).  Moreover, given the completeness of the 
present record which shows substantial compliance with the 
notice and assistance provisions of the new legislation the 
Board finds no prejudice to the appellant by proceeding with 
appellate review.  Bernard v. Brown, 4 Vet. App. 384, 393 
(1993).

The RO provided the appellant with the pertinent evidentiary 
development that was codified by VCAA and the implementing 
regulations.  In addition to performing the pertinent 
development required under VCAA and the implementing 
regulations, the RO notified the appellant of his right to 
submit evidence.  It would not breach his rights under VCAA 
and/or the implementing regulations for the Board to proceed 
to review the appeal.

II.  1151 Claim

It is noted that this case is effected by the decision in 
Gardner v. Derwinski, 1 Vet. App. 584 (1991), aff'd sub nom., 
Gardner v. Brown, 5 F.3d 1456 (Fed. Cir. 1993), aff'd sub 
nom., Brown v. Gardner, 115 S.Ct. 552 (1994).  That decision 
invalidated part of the VA regulation that had required 
negligence on the part of the VA to establish entitlement to 
benefits under 38 U.S.C.A. § 1151.  A new regulation was 
promulgated in March 1995 that did not require a finding of 
negligence.  See 38 C.F.R. § 3.358(c) (1996).  The statute 
has subsequently been amended so as to again require 
negligence, effective October 1, 1997.  However, as the 
veteran filed his claim for § 1151 benefits prior to the 
effective date of the new statute, his claim must be 
addressed under the provisions of the old statute.

The pre-amendment version of § 1151 provides, in relevant 
part, that where any veteran shall have suffered an injury, 
or an aggravation of an injury, as the result of 
hospitalization, medical or surgical treatment, ... not the 
result of such veteran's own willful misconduct, and such 
injury or aggravation results in additional disability to or 
the death of such veteran, disability or death compensation 
under this chapter and dependency and indemnity compensation 
under chapter 13 of this title shall be awarded in the same 
manner as if such disability, aggravation, or death were 
service-connected.  38 U.S.C.A. § 1151 (West 1991).  Section 
1151 may be construed to encompass disability due to disease 
as well as disability due to injury.  VAOPGCPREC 1-99.

Where it is determined that there is additional disability 
resulting from a disease or injury or an aggravation of an 
existing disease or injury suffered as a result of training, 
hospitalization, medical or surgical treatment, or 
examination, compensation will be payable for such additional 
disability.  38 C.F.R. § 3.358(a) (1994).

In determining that additional disability exists, the 
following considerations will govern: (1) The veteran's 
physical condition immediately prior to the disease or injury 
on which the claim for compensation is based will be compared 
with the subsequent physical condition resulting from the 
disease or injury, each body part involved being considered 
separately.  (i) As applied to examinations, the physical 
condition prior to the disease or injury will be the 
condition at time of beginning the physical examination as a 
result of which the disease or injury was sustained.  (ii) As 
applied to medical or surgical treatment, the physical 
condition prior to the disease or injury will be the 
condition, which the specific medical or surgical treatment 
was designed to relieve.  (2) Compensation will not be 
payable under 38 U.S.C. § 1151 for the continuance or natural 
progress of disease or injuries for which the training, or 
hospitalization, etc., was authorized.  38 C.F.R. § 3.358(b) 
(1994).

In determining whether such additional disability resulted 
from a disease or an injury or an aggravation of an existing 
disease or injury suffered as a result of training, 
hospitalization, medical or surgical treatment, or 
examination, the following considerations will govern: (1) It 
will be necessary to show that the additional disability is 
actually the result of such disease or injury or an 
aggravation of an existing disease or injury and not merely 
coincidental therewith. (2) The mere fact that aggravation 
occurred will not suffice to make the additional disability 
compensable in the absence of proof that it resulted from 
disease or injury or an aggravation of an existing disease or 
injury suffered as the result of training, hospitalization, 
medical or surgical treatment, or examination. (3) 
Compensation is not payable for the necessary consequences of 
medical or surgical treatment or examination properly 
administered with the express or implied consent of the 
veteran, or, in appropriate cases, the veteran's 
representative.  "Necessary consequences" are those, which 
are certain to result from, or were intended to result from, 
the examination or medical or surgical treatment 
administered.  Consequences otherwise certain or intended to 
result from a treatment will not be considered uncertain or 
unintended solely because it had not been determined at the 
time consent was given whether that treatment would in fact 
be administered.  38 C.F.R. § 3.358(c) (1994).

The veteran underwent triple bypass surgery in March 1991 in 
a VA medical facility and was discharged on April 20, 1991.  
The primary diagnosis was coronary artery disease and the 
secondary diagnosis was fat necrosis of wound.  He was 
readmitted to the VA Medical Center on June 27, 1991 for 
chest pain, status post-triple coronary artery by pass 
surgery until July 1, 1991.  He had 80 percent left anterior 
descending, 80 percent mid circumflex lesion and 100 percent 
right coronary artery.  On examination his blood pressure was 
145/93, pulse was 92, respiration was 16 and temperature was 
98.2.  There was a regular heart rate and rhythm; distant 
heart sounds.  There was a normal S1 and S2.  There were no 
murmurs, rubs or gallops noted.  The chest x-ray showed no 
edema, and there were no infiltrates or congestive heart 
failure.  The electrocardiogram showed a normal sinus rhythm; 
poor R-wave progressive; no change from the previous 
electrocardiogram.  Myocardial infarction was ruled out.  He 
was started on medication and had no further episodes of 
chest pain.

The veteran was readmitted to a VA medical facility on July 
26, 1999 for a synchronized cardioversion and was discharged 
on July 28, 1999.  He had beta-blockers and digoxin stopped 
upon admission and he maintained a cardiac rate of 
approximately 50 to 60 throughout the hospital stay.  On July 
27, 1999 the veteran was cardioverted with a synchronized 
200-joule shock to the pericardium.  At that time an 
electrocardiogram was taken and the veteran was in sinus 
rhythm.  The veteran had an electrocardiogram on July 28, 
1999, which showed that he had maintained sinus rhythm with a 
first-degree AV block.  It was determined on July 28, 1999 
that he was stable for discharge to home.

The veteran is competent to state that his condition is worse 
or that he has chest pain.  Lay testimony is competent when 
it regards the observable features or symptoms of injury or 
illness, but may not be relied upon for establishing a 
medical diagnosis, be that a current diagnosis or one linking 
a current disability, in this case, to a surgical treatment 
or complication.  Layno v. Brown, 6 Vet. App. 465, 469-70 
(1994).  The veteran lacks the medical training and expertise 
to provide competent evidence in that regard, therefore we 
find the findings of the medical personnel more probative on 
the question of additional disability attributable to the 
surgical treatment.

After review of the claims file and examination of the 
veteran the May 2000 VA examiner found no evidence that the 
March 1991 triple bypass surgery caused any further damage to 
the veteran's heart.  Given the foregoing, the preponderance 
of the evidence is against the veteran's claim.  Hence, the 
benefit-of-the- doubt rule does not apply, and entitlement to 
disability compensation under the provisions of 38 U.S.C.A. § 
1151, for residuals of myocardial infarctions is not 
warranted.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 55- 57 (1990).


ORDER

Entitlement to disability compensation under the provisions 
of 38 U.S.C.A. § 1151, for residuals of myocardial 
infarctions is denied.



	                        
____________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



